SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Pre-salt production breaks new record and reaches 428 thousand barrels of oil per day Rio de Janeiro, April 17, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that on April 15, oil production in fields operated by Petrobras, in the area known as the Pre-salt Province, in the Santos and Campos Basins, reached the mark of 428 thousand barrels of oil per day (bpd), which represents a new daily production record. This record resulted from increased output of platform P-58, which began operating on March 17 of 2014 in the area known as Parque das Baleias, in northern Campos Basin. P-58 has already been producing roughly 50 thousand bpd through three wells, all of which are from the pre-salt layer. Petrobras holds 100% of the rights in the area. This new production level was achieved with 24 production wells, 15 of them in Campos Basin and nine in Santos Basin. These wells produced, 222 thousand bpd and 206 thousand bpd, respectively. By the end of 2014, 15 more production wells will start up, 11 of them in Santos Basin and four in Campos Basin. Of this total, two wells are connected to FPSO Cidade de São Paulo, five to FPSO Cidade de Paraty, one to platform P-48 and three to platform P-58. All of these production systems are in place and in operation. In addition, two new wells will be connected to FPSO Cidade de Ilhabela and another two to FPSO Cidade de Mangaratiba, platforms which will be installed and start up at the second half of the year. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 17, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
